12‐3665
         Tritt v. Automatic Data Processing Inc. Long Term Disability Plan, et al.



                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY
     ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.  WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 


 1              At a stated term of the United States Court of Appeals for the Second Circuit,
 2       held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3       City of New York, on the 25th  day of September, two thousand thirteen.
 4
 5       PRESENT:
 6                   RALPH K. WINTER,
 7                   JOHN M. WALKER, Jr.,
 8                   RICHARD C. WESLEY,
 9                         Circuit Judges. 
10       _____________________________________
11
12       Suellen Seidner Tritt,
13
14                                    Plaintiff‐Appellant,
15
16                          v.                                                           12‐3665
17
18       Automatic Data Processing Inc. Long Term
19       Disability Plan, et al.,
20
21                         Defendants‐Appellees,
22       _____________________________________
23
24       FOR PLAINTIFF ‐APPELLANT:                                           DAVID M. HOFFMAN, Summit, NJ
25                                                                           (Daniel Benjamin, Benjamin & Gold PC,
26                                                                           Stamford, CT on the brief).
 1
 2   FOR DEFENDANTS ‐APPELLEES                                                   MICHAEL T. GRAHAM, McDermott      
 3                                                                               Will & Emery LLP, Chicago, IL. 
 4
 5

 6               Appeal from a judgment of the United States District Court for the District of

 7   Connecticut (Chatigny, J.).

 8               UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

 9   AND DECREED that the judgment of the district court is AFFIRMED. 

10               Plaintiff‐appellant Suellen Tritt, appeals the district court’s grant of judgment on

11   the administrative record for Defendants‐Appellees. Plaintiff filed this action to recover

12   disability benefits allegedly owed her under her former employer’s ERISA‐covered

13   long‐term disability insurance plan. We assume the parties’ familiarity with the

14   underlying facts and procedural history of the case. The only argument Tritt makes on

15   appeal is that the district court improperly interpreted a clause in her insurance policy

16   limiting benefits for psychiatric disabilities. Since this issue was not presented to the

17   district court, we need not entertain it here.  Greene v. United States, 13 F.3d 577, 585‐86

18   (2d Cir. 1994). In any event, the clause is unambiguous and was properly interpreted by

19   the district court. 

20




                                                                             2
1         Accordingly, we AFFIRM the judgment of the district court.1 

2                                                     FOR THE COURT: 
3                                                     Catherine O’Hagan Wolfe, Clerk
4
5




          1
            Prior to oral argument, Tritt’s counsel moved to adjourn. We denied the motion
    and took the case on submission.

                                              3